DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-13, 18, and 22-27 are pending.

Specification
The disclosure is objected to because of the following informalities: 
On p. 3, lines 15 and 21; p. 6, line 5; p. 7, line 23; p. 8, line 1; and p. 11, line 6: “silver-organic idine” appears to be a misspelling of “silver-organic iodine.”
Appropriate correction is required.

Claim Objections
Claims 2, 5-9, 13, 18, and 25 are objected to because of the following informalities: 
Claims 2, 5, 7, and 25: Applicant is respectfully advised to select a preferred spelling of non-woven/nonwoven and apply it consistently.
Claim 6: Applicant is respectfully advised to amend “on surfaces of graphite flakes” to “on surfaces of the graphite flakes” to acknowledge the antecedent.
Claims 8 and 9: In line 3, “silver-organic idine” appears to be a misspelling of “silver-organic iodine.”
Claim 13: In line 1, Applicant is respectfully advised to add a comma (i.e., a wearer having a face, mouth, and nose, the facemask comprising . . .). In line 3, Applicant is respectfully advised to supply the missing article (i.e, a mask body configured to cover at least the wearer's mouth and nose).
Claim 18: In line 1, Applicant is respectfully advised to add a comma (i.e., a wearer having a face, mouth, and nose, the facemask comprising . . .). In line 3, Applicant is respectfully advised to supply the missing article (i.e, a mask body configured to cover at least the wearer's mouth and nose). Line 5 appears to end with a superfluous semicolon.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN109954329A, hereinafter “Huang”) in view of Aglietto (WO 2018/078427 A1).
Regarding claim 1, Huang discloses an anti-haze filter layer material for a mask ([0020]) (i.e., a filtration member for use in a filtration device) comprising 
a polymer filter layer material ([0016]) for use as a middle layer in a mask ([0078]) (i.e., a layer of air-permeable membrane, having two primary surfaces, wherein two surfaces of a layer is regarded as inherent to a layer of filter material) on which is sprayed a solution ([0016]) such that at least one of graphene and graphene oxide formed on the surface of the polymer filter layer material ([0033]), the graphene having functional groups on its surface ([0013], second para.) (i.e., a layer of chemically functionalized graphite deposited on at least one of the two primary surfaces of the layer of air-permeable membrane), wherein the functional groups may include a hydroxyl group ([0013], second para.), and wherein a hydroxyl (i.e., -OH) group comprises oxygen (~16 g/mol) and hydrogen (~1 g/mol), so that hydrogen accounts for about 5.9% of the weight of the hydroxyl group (i.e., wherein said graphite comprises a chemical functional group containing from 1 % to 50% by weight of a non-carbon element selected from H).
However, Huang does not explicitly disclose chemically functionalized graphite flakes.
Aglietto discloses a filtering element (p. 4, line 31) for filtering gases or liquids (p. 5, line 34) comprising functionalized graphene (p. 7, line 16). Aglietto teaches that the graphene can be in the form of flakes (p. 7, line 16). Aglietto teaches that a filtering element comprising graphene flakes can have a relatively high efficiency in terms of contaminants removal (p. 20, lines 9-11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the material of Huang by providing graphite flakes as taught by Aglietto because (1) Huang teaches that graphene oxide can be derived from flake graphite (Huang, [0046]), and (2) functionalized graphene flakes can be used in a filtering element with a relatively high efficiency in terms of contaminants removal (Aglietto, p. 7, line 16; p. 20, lines 9-11).
It is noted that the functionalized graphene flakes as taught by Huang in view of Aglietto can be regarded as graphite flakes as claimed because the specification of the application recites that a 1-plane flake of graphene can be regarded as a graphite flake (p. 15, line 21), and that graphene planes are a constituent of a graphite particle (p. 12, lines 18-19).

Regarding claim 2, Huang teaches that the solution comprising the functionalized graphene is sprayed on the surface of a polymer filter layer ([0037]) (i.e., a porous polymeric membrane) such as a non-woven fabric ([0012], [0054]) (i.e., a sheet of nonwoven fabric).

Regarding claim 3, Huang teaches that a layer of binder can be sprayed on the surface of the filter material ([0038]), wherein the binder contains functional groups that can be combined with functional groups of the graphene ([0013], second para.) (i.e., said layer of graphite flakes is chemically bonded to said at least one of the primary surfaces using an adhesive or binder).

Regarding claim 4, Huang in view of Aglietto does not explicitly disclose a layer of graphite flakes that has a specific surface area from 10 to 500 m2/g. However, Huang teaches that graphene has a theoretical specific surface area of 2630 m2/g ([0005]), and that the porous structure comprising the graphene should have a thickness of 50-300 μm ([0011], [0013], second para.). Because the porous structure must be thicker than pure graphene since it is functionalized and comprises other components ([0013], second para.), and because Huang teaches a range of thicknesses ([0011]), a porous structure having a specific surface area less than 2630 m2/g would have been prima facie obvious, the skilled practitioner would have been motivated to optimize a thickness of a layer/porous structure, and it would have been obvious to the skilled artisan to calculate the parameter of specific surface area. See MPEP 2112(III) and 2144.05(II)(A). Applicant may rebut a showing of prima facie obviousness by, for example, showing that the prior art teaches away from the claimed invention or that there are new and unexpected results relative to the prior art. See MPEP 2144.05(III).

Regarding claim 5, Huang teaches a polypropylene non-woven fabric ([0012]) (i.e., wherein said non-woven fabric comprises polymer fibers selected from polyolefins).

Regarding claims 10 and 12, Huang teaches that the porous structure can be used in a filter layer of a mask interlayer of an anti-haze mask ([0078]) (i.e., a filtration device comprising the filtration member of claim 1; a face mask).

Regarding claim 11, Huang teaches that the anti-haze mask is for filtering air pollution ([0004], [0043]) (i.e., an air- purifying device). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Aglietto, as applied to claim 1 above, and further in view of Sha et al. (CN110694351A, hereinafter “Sha”).
Regarding claims 6 and 8, Huang in view of Aglietto does not explicitly disclose an anti-microbial compound distributed on surfaces of graphite flakes (claim 6), or an anti-microbial compound that comprises an antiviral or anti-bacteria compound selected from acrylic acid, methacrylic acid, citric acid, an acidic polymer, a silver-organic iodine antibacterial agent, an iodine resin, a sialic acid, a cationic group, a sulfonamide, a fluoroquinolone, hypericin, curcumin, or a combination thereof (claim 8).
Sha discloses a graphene composite filter in air filtration ([0033]). Sha teaches that adding citric acid can improve the antibacterial performance and stability of the product ([0034]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the material of Huang in view of Aglietto by providing an anti-microbial compound distributed on surfaces of graphite flakes (claim 6), and an anti-microbial compound that comprises an antiviral or anti-bacteria compound selected from citric acid (claim 8) as taught by Sha because (1) citric acid can improve the antibacterial performance and stability of a product (Sha, [0034]), and (2) adding citric acid to a mixture would expose the surfaces of the graphene to the citric acid (Sha, [0024], [0026]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Aglietto, as applied to claim 2 above, and further in view of Sha.
Regarding claims 7 and 9, Huang teaches that the non-woven fabric is made from polypropylene ([0012]) (i.e., said non-woven fabric comprises polymer fibers). However, Huang in view of Aglietto does not explicitly disclose an anti-microbial compound distributed on surfaces of the polymer fibers (claim 7), or that the anti-microbial compound comprises an antiviral or anti-bacteria compound selected from acrylic acid, methacrylic acid, citric acid, an acidic polymer, a silver-organic iodine antibacterial agent, an iodine resin, a sialic acid, a cationic group, a sulfonamide, a fluoroquinolone, hypericin, curcumin, or a combination thereof (claim 9).
Sha discloses a graphene composite filter in air filtration ([0033]). Sha teaches that adding citric acid can improve the antibacterial performance and stability of the product ([0034]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the material of Huang in view of Aglietto by providing an anti-microbial compound distributed on surfaces of the polymer fibers (claim 7), and that the anti-microbial compound comprises an antiviral or anti-bacteria compound selected from acrylic acid, methacrylic acid, citric acid, an acidic polymer, a silver-organic iodine antibacterial agent, an iodine resin, a sialic acid, a cationic group, a sulfonamide, a fluoroquinolone, hypericin, curcumin, or a combination thereof (claim 9) as taught by Sha because (1) citric acid can improve the antibacterial performance and stability of a product (Sha, [0034]), (2) adding citric acid to a mixture would expose the surfaces of the graphene to the citric acid (Sha, [0024], [0026]), and (3) Huang teaches the spraying of the graphene solution on polypropylene fabric (Huang, [0054]), so a mixed composition comprising citric acid sprayed onto a fabric would be distributed on surfaces of the polymer fibers of the fabric.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Aglietto.
Huang discloses an anti-haze mask (Fig. 2; [0027]) (i.e., face mask for use by a wearer having a face, mouth, and nose) comprising: 
a mask body configured to cover at least the wearer's mouth and nose (Fig. 2, noting the masks higher central dimension relative to the ear loops, and the products purpose of preventing solid particles from entering the lungs ([0004]); and
ear loops on both sides of the mask (Fig. 2) (i.e., a fastener to hold the mask in place on the wearer's face, the fastener including a portion that engages with the mask body and a portion that engages with the wearer);
wherein the mask body comprises, on the inside, a layer of filter cotton (i.e., an inner layer located on an inner side of the mask body), a middle anti-haze layer (i.e., the filtration member of claim 1 that is disposed in the mask body), and on the outside layers of microporous non-woven fabric (i.e., an air-permeable outer layer) ([0078], last para., noting that the machine translation mistakes a comma for a period – see p. 9, lines 7-8 of the original).

Claims 18 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Aglietto.
Regarding claim 18, Huang discloses an anti-haze mask (Fig. 2; [0027]) (i.e., face mask for use by a wearer having a face, mouth, and nose) comprising: 
a mask body configured to cover at least the wearer's mouth and nose (Fig. 2, noting the masks higher central dimension relative to the ear loops, and the products purpose of preventing solid particles from entering the lungs ([0004]); and
ear loops on both sides of the mask (Fig. 2) (i.e., a fastener to hold the mask in place on the wearer's face, the fastener including a portion that engages with the mask body and a portion that engages with the wearer);
wherein the mask body comprises, on the inside, a layer of filter cotton (i.e., an inner layer located on an inner side of the mask body), and on the outside layers of microporous non-woven fabric ([0078], last para., noting that the machine translation mistakes a comma for a period – see p. 9, lines 7-8 of the original) (i.e., an air-permeable outer layer), and an anti-haze filter layer material for a mask ([0020]) comprising a polymer filter layer material ([0016]) for use as a middle layer in a mask ([0078]) on which is sprayed a solution ([0016]) such that at least one of graphene and graphene oxide formed on the surface of the polymer filter layer material ([0033]), the graphene having functional groups on its surface ([0013], second para.) (i.e., a layer of chemically functionalized graphite disposed in the mask body), wherein the functional groups may include a hydroxyl group ([0013], second para.), and wherein a hydroxyl (i.e., -OH) group comprises oxygen (~16 g/mol) and hydrogen (~1 g/mol), so that hydrogen accounts for about 5.9% of the weight of the hydroxyl group (i.e., wherein the graphite comprises a chemical functional group containing 1%-50% by weight of a non-carbon element selected from H).
However, Huang does not explicitly disclose chemically functionalized graphite flakes.
Aglietto discloses a filtering element (p. 4, line 31) for filtering gases or liquids (p. 5, line 34) comprising functionalized graphene (p. 7, line 16). Aglietto teaches that the graphene can be in the form of flakes (p. 7, line 16). Aglietto teaches that a filtering element comprising graphene flakes can have a relatively high efficiency in terms of contaminants removal (p. 20, lines 9-11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the material of Huang by providing graphite flakes as taught by Aglietto because (1) Huang teaches that graphene oxide can be derived from flake graphite (Huang, [0046]), and (2) functionalized graphene flakes can be used in a filtering element with a relatively high efficiency in terms of contaminants removal (Aglietto, p. 7, line 16; p. 20, lines 9-11).
It is noted that the functionalized graphene flakes as taught by Huang in view of Aglietto can be regarded as graphite flakes as claimed because the specification of the application recites that a 1-plane flake of graphene can be regarded as a graphite flake (p. 15, line 21), and that graphene planes are a constituent of a graphite particle (p. 12, lines 18-19).

Regarding claim 24, Huang in view of Aglietto does not explicitly disclose a layer of chemically functionalized graphite flakes has a specific surface area from 10 to 500 m2/g. However, Huang teaches that graphene has a theoretical specific surface area of 2630 m2/g ([0005]), and that the porous structure comprising the graphene should have a thickness of 50-300 μm ([0011], [0013], second para.). Because the porous structure must be thicker than pure graphene since it is functionalized and comprises other components ([0013], second para.), and because Huang teaches a range of thicknesses ([0011]), a porous structure having a specific surface area less than 2630 m2/g would have been prima facie obvious, the skilled practitioner would have been motivated to optimize a thickness of a layer/porous structure, and it would have been obvious to the skilled artisan to calculate the parameter of specific surface area. See MPEP 2112(III) and 2144.05(II)(A). Applicant may rebut a showing of prima facie obviousness by, for example, showing that the prior art teaches away from the claimed invention or that there are new and unexpected results relative to the prior art. See MPEP 2144.05(III).

Regarding claim 25, Huang teaches an outer layer that is a non-woven fabric ([0078]) such as microporous polypropylene ([0054], last para.) (i.e., wherein the outer layer comprises a nonwoven structure of polymer fibers).

Regarding claim 26, Huang shows a face mask with ear straps on both sides of the mask body (Fig. 2). 

Regarding claim 27, Huang teaches an outer layer that is a non-woven fabric ([0078]) such as microporous polypropylene ([0054], last para.) (i.e., wherein the outer layer comprises polymer fibers selected from polyolefins).
 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Aglietto, and as evidenced by Tanaka et al. (JP2016060999A, hereinafter “Tanaka”).
Huang discloses an anti-haze mask (Fig. 2; [0027]) (i.e., face mask) comprising: 
an anti-haze filter layer material for a mask ([0020]) comprising a polymer filter layer material ([0016]) on which is sprayed a solution ([0016]) such that at least one of graphene and graphene oxide formed on the surface of the polymer filter layer material ([0033]), the graphene having functional groups on its surface ([0013], second para.), wherein the functional groups may include a hydroxyl group ([0013], second para.), and wherein a hydroxyl (i.e., -OH) group comprises oxygen (~16 g/mol) and hydrogen (~1 g/mol), so that hydrogen accounts for about 5.9% of the weight of the hydroxyl group (i.e., wherein the graphite comprises a chemical functional group containing 1%-50% by weight of a non-carbon element selected from H).
However, Huang does not explicitly disclose chemically functionalized graphite flakes.
Aglietto discloses a filtering element (p. 4, line 31) for filtering gases or liquids (p. 5, line 34) comprising functionalized graphene (p. 7, line 16). Aglietto teaches that the graphene can be in the form of flakes (p. 7, line 16). Aglietto teaches that a filtering element comprising graphene flakes can have a relatively high efficiency in terms of contaminants removal (p. 20, lines 9-11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the material of Huang by providing graphite flakes as taught by Aglietto because (1) Huang teaches that graphene oxide can be derived from flake graphite (Huang, [0046]), and (2) functionalized graphene flakes can be used in a filtering element with a relatively high efficiency in terms of contaminants removal (Aglietto, p. 7, line 16; p. 20, lines 9-11).
It is noted that the functionalized graphene flakes as taught by Huang in view of Aglietto can be regarded as graphite flakes as claimed because the specification of the application recites that a 1-plane flake of graphene can be regarded as a graphite flake (p. 15, line 21), and that graphene planes are a constituent of a graphite particle (p. 12, lines 18-19).
Regarding the limitation of graphite flakes as an antiviral agent, Huang teaches that the mask has a PM2.5 filtration efficiency of 98% ([0078]) and that graphene is able to block tiny particles ([0005]), and masks that prevent the inhalation of PM2.5 particles are also expected to prevent the inhalation of virus droplets, as evidenced by Tanaka ([0002]), so the graphite flakes taught by Huang in view of Aglietto can be regarded as an antiviral agent.


Additional Claim Objections
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claim 23. The concept of a face mask for use by a wearer having a face, mouth, and nose, the facemask comprising: 
a mask body configured to cover at least wearer's mouth and nose; and
a fastener to hold the mask in place on the wearer's face, the fastener including a portion that engages with the mask body and a portion that engages with the wearer; 
wherein the mask body comprises (1) an air-permeable outer layer, (i1) an inner layer located on an inner side of the mask body, and (iii) a layer of chemically functionalized graphite flakes disposed in the mask body, wherein the graphite flakes comprise a chemical functional group containing 1%-50% by weight of a non-carbon element selected from O, N, H, F, Cl, Br, I, or a combination thereof (claim 18); wherein said layer of chemically functionalized graphite flakes is chemically bonded to a surface of the outer layer or a surface of the inner layer using an adhesive or binder (claim 23) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Huang et al. (CN109954329A), which discloses discloses an anti-haze mask (Fig. 2; [0027]) (i.e., face mask for use by a wearer having a face, mouth, and nose) comprising: 
a mask body configured to cover at least the wearer's mouth and nose (Fig. 2); and
ear loops on both sides of the mask (Fig. 2);
wherein the mask body comprises, on the inside, a layer of filter cotton (i.e., an inner layer located on an inner side of the mask body), and on the outside layers of microporous non-woven fabric ([0078], last para., noting that the machine translation mistakes a comma for a period – see p. 9, lines 7-8 of the original) (i.e., an air-permeable outer layer), and an anti-haze filter layer material for a mask ([0020]) comprising a polymer filter layer material ([0016]) for use as a middle layer in a mask ([0078]) on which is sprayed a solution ([0016]) such that at least one of graphene and graphene oxide formed on the surface of the polymer filter layer material ([0033]), the graphene having functional groups on its surface ([0013], second para.) (i.e., a layer of chemically functionalized graphite disposed in the mask body), wherein the functional groups may include a hydroxyl group ([0013], second para.), and wherein a hydroxyl (i.e., -OH) group comprises oxygen (~16 g/mol) and hydrogen (~1 g/mol), so that hydrogen accounts for about 5.9% of the weight of the hydroxyl group (i.e., wherein the graphite comprises a chemical functional group containing 1%-50% by weight of a non-carbon element selected from H).
The use of graphite flakes would have been obvious in view of Aglietto (WO 2018/078427 A1) (p. 7, line 16). 
However, Huang teaches that the above-described anti-haze filter layer material should be implemented as a middle layer ([0078]), so it would not have been obvious to use such a composition on a surface of an outer layer or a surface of an inner layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772